Citation Nr: 0209398	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured rib.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a deviated septum.  

(The issues of entitlement to service connection for ear 
disorders claimed as residuals of frostbite of the ears and 
hearing loss of the left ear will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946 and from September 1952 to September 1954.  His claims 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas. 

The Board is undertaking additional development concerning 
the issues of entitlement to service connection for residuals 
of frostbite of the ears and hearing loss of the left ear, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
Upon its completion, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing these issues. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The evidence of record does not demonstrate that the 
veteran has any residual disability due to a fractured rib. 

3.  An unappealed April 1946 rating decision denied the 
veteran's claim for service connection for a deviated septum 
on the basis that that this condition was a preexisting 
constitutional or developmental abnormality and, therefore, 
was not a disability within the meaning of the law. 

4.  The additional evidence presented since April 1946 does 
not show that the veteran incurred a deviated nasal septum in 
service or that any preexisting deviated septum was 
aggravated in service or is the result of a superimposed 
disease or injury in service.


CONCLUSIONS OF LAW

1.  Residuals of a fractured rib were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.126(a)).

2.  An April 1946 rating decision that denied service 
connection for a deviated septum is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002); 38 C.F.R.            §§ 
20.302, 20.1103 (2001).

3.  The additional evidence presented since April 1946 is not 
new and material, and the claim for service connection for a 
deviated septum has not been reopened.  38 U.S.C.A. §§ 5103, 
5108 (West 1991 & Supp. 2002); 38 C.F.R.  § 3.156 (2000), § 
3.159 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran had the opportunity to testify at a hearing in 
November 1999, and there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
The veteran has not been afforded a VA examination in 
connection with his claim for service connection for 
residuals of a fractured rib.  For reasons set forth below, 
however, the Board finds that an examination is not necessary 
to adjudicate this issue, as there is adequate medical 
evidence of record.  The Board also concludes that the 
discussions in the rating decision, statement of the case and 
supplemental statements of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
RO has notified the veteran of the evidence he should obtain 
and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The RO 
also notified of the veteran of the provisions of the VCAA in 
a letter dated August 2001. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Service Connection for Residuals of a Fractured Rib

In 1997, the veteran filed a claim for service connection for 
residuals of a fractured rib, to include problems with his 
vertebrate and upper extremities.  Although the veteran was 
treated for a cracked rib in service, no medical evidence 
shows that he currently suffers from any residual disability.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim. 

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for a chronic 
disease that was initially manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999) (emphasis added). 

The veteran's service medical records from his first period 
of service show that he was treated for a "cracked rib" in 
1943.  However, no reported residual problems from that 
injury were shown at any time during either period of 
service.  Of particular relevance, neither separation 
examination report for both periods of service made reference 
to any residual disability from that injury, including 
problems with the spine or upper extremities.  Service 
medical records do show several complaints of pain in the 
left chest between 1943 and 1954 usually associated with 
exercise or physical exertion.  Where an assessment was 
recorded, the examiners noted pain of muscular origin or 
questionable neuritis.  However, none of the examiners 
related the chest pain to the veteran's history of cracked 
rib.  The Board also notes that service connection for a lung 
condition was denied in the April 1946 rating decision and 
not appealed by the veteran; however, in statements made in 
connection with the current appeal, the veteran is claiming 
spinal and upper extremity residuals of that cracked rib and 
not chest pain or a lung disorder.  

The Board also reviewed post-service medical records, none of 
which mentions a residual disability due to the veteran's 
cracked rib in 1943.  The only relevant evidence includes a 
May 1996 X-ray examination report of the veteran's ribs which 
was unremarkable.  It thus appears that the veteran's rib 
healed in 1943 with no residual disability shown.

The Board has considered the veteran's own statements in 
support of his claim, including testimony provided at a 
hearing in November 1999.  Most of the veteran's statements 
pertain to the rib injury in 1943, which is a fact already 
established in the record.  The central issue, rather, is 
whether he currently suffers from any residual disability 
from that injury.  In any event, as a layperson without 
medical expertise or training, his statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 66 Fed. Reg. 45,620, 45, 
630 (Aug 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  As such, the 
veteran's statements are of limited probative value, 
especially in light of the medical evidence which fails to 
show a current disability resulting from a fractured rib.

Consequently, absent a current disability involving residuals 
of a cracked rib, service connection must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim). 

The Board also finds that a current VA examination is not 
necessary to equitably evaluate this issue.  The VCAA states 
that VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  See VCAA, supra.  Since there is no medical evidence 
of residual disability from a fractured rib shown at any time 
since the injury in service, scheduling a current examination 
would only result in unnecessarily imposing an additional 
burden on VA with no benefit flowing to the veteran.  
Sabonis, supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a fractured rib.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  
Accordingly, the appeal is denied.

III.  New and Material Evidence to Reopen 
a Claim for Service Connection for a 
Deviated Septum

The veteran is seeking service connection for a deviated 
septum.  This claim was initially denied by the RO in April 
1946.  That decision was based on a finding that the 
veteran's deviated septum was a preexisting constitutional or 
developmental abnormality and, therefore, not a disability 
within the meaning of the law.  

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c).  A 
defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

The evidence considered at the time of the April 1946 
decision included the veteran's service medical records, 
including an April 1946 separation examination report which 
noted that the veteran had a deviated septum EPTS (existed 
prior to service).  The veteran was notified of that decision 
and of his appellate rights but did not seek appellate review 
within one year of notification.  Therefore, that decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In 
December 1997, the veteran sought to reopen his claim for 
service connection for a deviated septum.  When a claim to 
reopen is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Parenthetically, the Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Since the current claim was filed 
prior to that date, the old version of the regulation is 
applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted since the final April 1946 
decision includes numerous treatment records, including 
records from the Ear, Nose and Throat Clinic of Western 
Kansas, the Wichita Ear Clinic, St. Anthony Hospital, Grisell 
Memorial Hospital, Dodge City Medical Center, and J.C., M.D., 
all of which are dated between 1988 and 2001.   The Board 
finds that of these records are new, as they were not 
associated with the claims file at the time of the April 1946 
decision, and many pertain to treatment for the veteran's 
deviated septum.  However, none of these records includes 
medical evidence which contradict the finding that this is a 
congenital or developmental condition that existed prior to 
service or that indicate that the veteran incurred a deviated 
septum in service.  The newly submitted evidence is dated 
over thirty years after the veteran left service in 1954 and 
the veteran has not presented any medical opinion that the 
veteran's deviated septum was incurred in service, that a 
preexisting deviated septum was aggravated in service or is 
the result of a superimposed disease or injury in service.  
Unfortunately, the newly submitted evidence does not contain 
an opinion to that effect.  As such, none of these records is 
probative of the central issue of whether the veteran's 
deviated septum was incurred in service, constitutes a 
constitutional or developmental abnormality, was aggravated 
in service, or is the result of superimposed disease or 
injury in service.  

The Board has also considered statements provided by the 
veteran, including his hearing testimony.  The veteran 
testified that his deviated septum did not preexist service, 
but resulted from a boxing injury in which his nose was 
broken in service.  The veteran also submitted a photograph 
of the boxer who allegedly broke his nose.  The Board finds 
that these statements cannot be deemed new or material as 
defined under 38 C.F.R. § 3.156.  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Lay statements provided by the veteran 
fail to meet either test.  In the original claim dated in 
April 1946, the veteran claimed that his nose had been 
injured boxing in 1944 and that it had resulted in obstructed 
breathing.  His current statements are essentially a 
reiteration of this contention that was already considered by 
the RO in its prior final denial.  Further, the record does 
not reflect that the veteran is competent to offer an opinion 
as to the cause of his deviated septum to include whether it 
was incurred in or aggravated in service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1994) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  Although the veteran can 
report his symptoms, his statements as to the cause of any 
claimed aggravation must be supported by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a matter of law, lay persons without a medical 
education are not qualified to provide a medical opinion.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998) (lay persons are "generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the 
symptoms.").  Therefore, the veteran's statements, 
unsupported by medical evidence, are neither probative of the 
central issue in this case nor so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

As a whole, the evidence received since the April 1946 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran 
incurred a deviated septum in service or that any preexisting 
deviated septum was aggravated in service or is the result of 
superimposed disease or injury in service.  Accordingly, the 
April 1946 rating decision remains final.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996). 


ORDER

The claim for service connection for residuals of a fractured 
rib is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a deviated septum, the 
appeal is denied. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

